Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Disclosure 
37 CFR 1.163 
The following is a quotation of section (a) of 37 CFR 1.163: 
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered. 
 
 	35 USC 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
IN GENERAL.-The specification shall contain a written description of the 	invention, and of the manner and process of making and using it, in such full, clear, 	concise, and exact terms as to enable any person skilled in the art to which it pertains, or 	with which it is most nearly connected, to make and use the same and shall set forth the 	best mode contemplated by the inventor of carrying out his invention. 
 
The following is a quotation of 35 U.S.C. 112(b): 
 
CONCLUSION.-The specification shall conclude with one or more claims  	particularly pointing out and distinctly claiming the subject matter which the applicant  	regards as his invention. 
 
As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164  			(reproduced below) are controlling: 
 
The claim shall be in formal terms to the new and distinct variety of the specified plant as  		described and illustrated, and may also recite the principal distinguishing characteristics.   		More than one claim is not permitted. 
 
In plant applications filed under 35 U.S.C 161, the requirements of 35 U.S.C. 112 are  			limited.  The following is a quotation of 35 U.S.C. 162: 
 
No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described. 
The disclosure is objected to under 35 CFR 1.163(a) and under 35 U.S.C. 112(a), first paragraph, because the specification presents less than a full, clear, and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents. 
More Specifically: 
 
A.  Page 1, line 28, Applicant states the instant plant's growth habit is "compact".  However, Applicant states on page 5, line 6 the instant plant's growth habit is "Upright".  These recitations are contradictory.  Correction and/or clarification is necessary.

B.  Page 2, line 19, Applicant should delete "bare stems" and insert --a bare stem-- in its place as there is only one bare stem illustrated.

C.  Page 2, line 25, Applicant should delete "'Poulpar128',as" and insert --'Poulpar128', as-- in its place.


D.  Page 3, line 26, Applicant should set forth in the specification information relative to the instant plant's sepal shape.

E.  Page 8, line 9, Applicant should set forth in the specification a measurement unit for the stipule width.

F.  Page 8, line 21, Applicant should set forth in the specification additional information relative to the instant plant's rachis including the typical and observed rachis diameter.

G.  Applicant should set forth in the specification information relative to the instant plant's pest/resistance/susceptibility.
  
The above listing may not be complete.  Applicant should carefully review the disclosure and import into same any corrected or additional information which would aid in botanically identifying and/or distinguishing the cultivar for which United States Plant Patent protection is sought. 
 
 

 	Claim Rejection 
 	35 U.S.C. 112, 1st & 2nd Paragraphs 
 	 Claim 1 is rejected under 35 U.S.C. 112, first and second paragraphs as not being supported by a clear and complete botanical description of the plant for the reasons set forth in the Objection to the Disclosure Section above.

 

 	Future Correspondence 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell 
 	 	 	 	 	 	 	 	/KENT L BELL/ 
							Primary Examiner, Art Unit 1661